Mr. Justice Cartwright delivered the opinion of the Court. This case was here on a former appeal, and is reported as Graves, Ex’r, v. Whitney, 49 Ill. App. 435. At that time the order of the Circuit Court overruling the motion of the present appellee to vacate a judgment entered by confession in vacation, was reversed and the cause remanded to that court. The cause was duly reinstated in said court and said motion was sustained and the judgment vacated in accordance with the decision of this court. All the questions involved in this appeal, or raised by appellant in his brief, were passed upon by this court in the former appeal, and the judgment, which accords with the conclusions then reached, will be affirmed.